 Case: 4:19-cv-02366-SNLJ Doc. #: 65 Filed: 02/08/21 Page: 1 of 2 PageID #: 881




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI

KARLA K. ALLSBERRY and LORI RUSSELL,      )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) Case No. 4:19-cv-02366
                                          )
JUDGE PATRICK S. FLYNN, et al.,           )
                                          )
      Defendants.                         )

                     PLAINTIFFS’ MOTION TO LIFT THE STAY

      COME NOW Plaintiffs, Karla K. Allsberry and Lori Russell, and moves the

Court to lift the stay entered in this case on October 18, 2019, as follows:

      1.     This case was stayed under the Pullman abstention doctrine to

permit the Missouri state courts to determine whether Judge Patrick Flynn had

authority to place Karla Allsberry on indefinite administrative leave.

      2.     The Circuit Court of Lincoln County, Missouri has now decided

that issue by granting Karla Allsberry’s Petition for a Declaratory Judgment

that Judge Patrick Flynn did not have authority to place her indefinite

administrative leave.

      3.     Since the Missouri state courts have answered this issue of

Missouri state law, the stay of this case should be lifted permitting the

Plaintiffs to resume the case.

      4.     A proposed Order has been separately submitted.

      WHEREFORE Plaintiffs, Karla K. Allsberry and Lori Russell, move the

Court to lift the stay previously entered in this case on October 18, 2019 and to

permit Plaintiffs to resume prosecution of this case.
                                    Page 1
                            Case No. 4:19-cv-02366
 Case: 4:19-cv-02366-SNLJ Doc. #: 65 Filed: 02/08/21 Page: 2 of 2 PageID #: 882




                                         Respectfully submitted,

                                         /s/ David M. Duree
                                         David M. Duree, MBE 21003
                                         David M. Duree & Associates, P.C.
                                         312 South Lincoln Avenue
                                         O’Fallon, IL 62269
                                         T: 618.628.0186
                                         F: 618.628.0259
                                         E: law@dmduree.net
                                         Attorney for Plaintiffs Karla K. Allsberry
                                         and Lori Russell


                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies a true copy of the foregoing was filed
electronically with the Clerk of the Court, the Clerk’s office will electronically
serve a copy upon counsel of record, and a copy was sent via email this 8th day
of February, 2021, to all counsel listed below:

Melanie Pennycuff                        D. Keith Henson
Assistant Attorney General               Paule, Camazine & Blumenthal, PC
Missouri Attorney General’s Office       165 North Meramec Avenue, Ste. 110
PO Box 861                               Clayton, MO 63105-3772
St. Louis, MO 63188                      khenson@pcblawfirm.com
melanie.pennycuff@ago.mo.gov             Attorney for Defendants John Cottle,
Attorney for Defendants Patrick S.       Ryan Parker, Julie Connor and
Flynn, Kathy Hall and Dianne Doll        Antonio Pineiro


                                         /s/ David M. Duree
                                         David M. Duree, MBE 21003
                                         David M. Duree & Associates, P.C.




                                    Page 2
                            Case No. 4:19-cv-02366
